DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “management device” in Claims 1-4, 8-11, and 15-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2019/0272012 to Kachare et al. (“Kachare”), US Patent Application Publication Number 2018/0173285 to Rotbard et al. (“Rotbard”), and US Patent Application Publication Number 2008/0106248 to Qahouq et al. (“Qahouq”).

In reference to Claim 1, Kachare discloses a method for increasing power efficiency for an information handling system (See Paragraph 71), the method comprising: monitoring, by a host service of a processor subsystem of the information handling system (See Figure 3 Number 50 and Paragraph 52), one or more performance metrics (See Paragraph 55) associated with a memory device of the information handling system (See Figure 1 Numbers 12, 13, and 14), the memory device including a power controller (See Figure 1 Number 14 and Paragraph 53) communicably coupled to a management device (See Figure 1 Number 11 and Paragraph 55) of the information handling system via a side-band bus (See Figure 1 Number 41 and Paragraphs 52 and 55 [bus 41 is separate from, and thus is a side-band to, primary data buses 22 and 23]); predicting, by the host service, an energy requirement for the memory device based on the one or more performance metrics (See Paragraph 91 [management device 50 may utilize the performance metric data to determine future needs]); generating, by the host service, a power configuration profile, the power configuration profile indicating one or more power controller parameters associated with the power controller (See Paragraphs 61 and 67-68); sending, by the host service, the power configuration profile to the management device (See Paragraphs 67-68); receiving, by the management device, the power configuration profile (See Paragraphs 67-68); and modifying, by the management device and via the side-band bus, the one or more power controller parameters based on the power configuration profile (See Paragraphs 67-68) to cause an increased power efficiency for the information handling system (See Paragraph 71).  However, Kachare does not explicitly disclose generating the power configuration profile based on the predicted energy requirement.  Rotbard discloses monitoring one or more performance metrics (See Paragraphs 55-56) associated with a memory device (See Figure 1 Number 24) of an information handling system (See Figure 1 Number 20); predicting an energy requirement for the device based on the one or more performance metrics (See Paragraphs 22 and 55); generating a power configuration profile based on the energy requirement, the power configuration profile indicating one or more power controller parameters associated with a power controller of the device (See Paragraphs 57-60); and modifying the one or more power controller parameters based on the power configuration profile to cause an increased power efficiency for the information handling system (See Figure 6 Number 616 and Paragraph 61).  Kachare is silent as to the particular type of voltage regulator used in the power controller (See Paragraph 53) and the particular types of power controller parameters and modifications to the power controller that are used (See Paragraphs 67-68), and does not explicitly disclose the one or more power controller parameters including one or more switching frequencies for the power controller; and stepping-up and/or stepping-down the one or more switching frequencies for the power controller such that the power controller experiences minimal switching losses.  Qahouq discloses a power controller having a voltage regulator (See Figure 1 Number 104); generating a power configuration profile, the power configuration profile indicating one or more power controller parameters associated with the power controller (See Paragraphs 10-11), the one or more power controller parameters including one or more switching frequencies for the power controller (See Paragraphs 6, 14-15, and 20); sending the power configuration profile to a management device (See Figure 1 Number 106 and Paragraph 11); receiving, by the management device, the power configuration profile (See Paragraph 11); and modifying, by the management device and via a bus, the one or more power controller parameters based on the power configuration profile (See Paragraphs 13-15) to cause an increased power efficiency for the information handling system, including stepping-up and/or stepping-down the one or more switching frequencies for the power controller such that the power controller experiences minimal switching losses (See Paragraphs 6, 14-16, and 19-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Kachare using the power profile generation based on predicted energy requirement of Rotbard and using the power controller with switching voltage regulator with adjustable frequency for optimization based on powered device state of Qahouq, resulting in the invention of Claim 1, in order to yield the predictable results of using analyses already available in the system (See Paragraph 91 of Kachare) to minimize the overall power consumption (See Paragraph 19 of Rotbard); and because Kachare is silent as to the particular type of voltage regulator used in the power controller (See Paragraph 53 of Kachare) and the particular types of power controller parameters and modifications to the power controller that are used (See Paragraphs 67-68 of Kachare), and the simple substitution of the power controller with switching voltage regulator with adjustable frequency for optimization based on powered device state of Qahouq as the power controller with voltage regulator of Kachare and the simple substitution of the switching frequency of the power controller of Qahouq as one of the power controller parameters of Kachare would have yielded the predictable result of deliver optimized power to the devices of the system based on the current operating state (See Paragraphs 6, 10-11, 16, and 19-20 of Qahouq).

In reference to Claim 2, Kachare, Rotbard, and Qahouq disclose the limitations as applied to Claim 1 above.  Kachare further discloses that modifying the one or more power controller parameters comprises: accessing, by the management device, a memory of the power controller via the side-band bus; and storing, by the management device, one or more commands associated with the power configuration profile into the memory of the power controller (See Paragraphs 57, 61, 67-68, and 79).

In reference to Claim 3, Kachare, Rotbard, and Qahouq disclose the limitations as applied to Claim 1 above.  Kachare further discloses identifying, by the management device, an output voltage of a voltage regulator of the information handling system, the voltage regulator communicably coupled to the power controller (See Paragraph 55); determining, by the management device, that the output voltage is outside of a threshold output voltage (See Paragraph 68); and modifying, by the management device and via the side-band bus, one or more voltage regulator parameters of the voltage regulator to cause an increase or decrease in the output voltage (See Paragraph 68).

In reference to Claim 4, Kachare, Rotbard, and Qahouq disclose the limitations as applied to Claim 3 above.  Kachare further discloses that modifying the one or more voltage regulator parameters comprises: accessing, by the management device, a memory of the voltage regulator via the side-band bus; and storing, by the management device, one or more commands associated with the power configuration profile into the memory of the voltage regulator (See Paragraphs 57, 61, 67-68, and 79).

In reference to Claim 5, Kachare, Rotbard, and Qahouq disclose the limitations as applied to Claim 1 above.  Kachare further discloses that monitoring the one or more performance metrics associated with the memory device comprises: accessing, by the host service, one or more performance counters associated with the memory device; and determining, by the host service, a memory usage of the memory device based on the performance counters, the memory usage indicating a frequency in which the memory device is accessed (See Paragraphs 55, 59, and 91).  Rotbard further discloses that monitoring the one or more performance metrics associated with the memory device comprises: accessing one or more performance counters associated with the memory device; and determining a memory usage of the memory device based on the performance counters, the memory usage indicating a frequency in which the memory device is accessed (See Paragraphs 22 and 55-56).

In reference to Claim 6, Kachare, Rotbard, and Qahouq disclose the limitations as applied to Claim 1 above.  Kachare further discloses that monitoring the one or more performance metrics associated with the memory device comprises: accessing, by the host service, one or more memory banks of the memory device; and determining, by the host service, a memory usage of the one or more memory banks, the memory usage indicating a frequency in which the memory device is accessed (See Paragraphs 55, 59, and 91).  Rotbard further discloses that monitoring the one or more performance metrics associated with the memory device comprises: accessing one or more memory banks of the memory device; and determining a memory usage of the one or more memory banks, the memory usage indicating a frequency in which the memory device is accessed (See Paragraphs 22 and 55-56).


In reference to Claim 7, Kachare, Rotbard, and Qahouq disclose the limitations as applied to Claim 1 above.  Kachare further discloses modifying, by the host service and via the side-band bus, the one or more power controller parameters based on the power configuration profile, wherein modifying the one or more power controller parameters comprises: accessing, by the host service, a memory of the power controller via the side-band bus; and storing, by the host service, one or more commands associated with the power configuration profile into the memory of the power controller (See Paragraphs 57, 61, 67-68, and 79).

Claims 8 and 15 recite limitations which are substantially equivalent to those of Claim 1 and are rejected under similar reasoning.

Claims 9 and 16 recite limitations which are substantially equivalent to those of Claim 2 and are rejected under similar reasoning.

Claims 10 and 17 recite limitations which are substantially equivalent to those of Claim 3 and are rejected under similar reasoning.

Claims 11 and 18 recite limitations which are substantially equivalent to those of Claim 4 and are rejected under similar reasoning.


Claims 12 and 19 recite limitations which are substantially equivalent to those of Claim 5 and are rejected under similar reasoning.

Claims 13 and 20 recite limitations which are substantially equivalent to those of Claim 6 and are rejected under similar reasoning.

Claim 14 recites limitations which are substantially equivalent to those of Claim 7 and are rejected under similar reasoning.

Response to Arguments

Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186